EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin O’Neill (Reg. No. 68265) on June 29, 2021.
The application has been amended as follows: 

In the claims
		The claims are amended in accord with the following claim listing.

1.	(Currently Amended) A system for processing a query request on behalf of a user requesting product information, the system comprising: 
a computer processor; and
a memory storing instructions, which when executed by the computer processor
configure the system to: 
intercept the query request from a network device associated with the user
over a communications network, the query request including a query term for a desired product to search for in a product database; 
determine if the query should be directed to a search engine for searching
the product database;
when it is determined that the query should not be directed to the search

when it is determined that the query should, be directed to the search
engine, generate an augmented query request by:
accessing product definitions stored in a master and variant record
differentiated product database containing the product information for a particular product; 
comparing the query term of the received query request to the
product definitions accessed from the master and variant record differentiated product database to determine whether the query term matches one or more master definitions of the product database or one or more variant definitions of the product database; 
determining a record type to be searched within the master and
variant record differentiated product database based on results of the matches, the record type comprising a master record type or a variant record type; and
augmenting the received query request with augmented query
content including an indication of the determined record type to be searched; 
send the augmented query request to the search engine for searching
against the product database; 
receive a query result 
, from the search engine, in response to the augmented query request
send the product information over the communications network to the
network device for subsequent presentation on a user interface of the user, the product information formatted as a response to the query request and including either:
one or more representative images corresponding to one or more
master records 
augmented query, from the product database; or 
one or more representative images corresponding to one or more
variant records matching the augmented query, from the product database.

2.	(Previously Presented) The system of claim 1, wherein the product database contains product information for a plurality of different products, such that each of the plurality of products has a respective master record and a respective plurality of variant records.

3.	(Original) The system of claim 1, wherein the query request is received from an ecommerce web site in communication with the user.

4.	(Cancelled)



6.	(Original) The system of claim 1, wherein the query request is a search query containing a search string as the query term.

7.	(Original) The system of claim 1, wherein the query request is a navigation query such that the query term represents a navigation state.

8.	(Previously Presented) The system of claim 5, wherein the set of stored rules includes at least one rule to dynamically change ranking relevance of individual product listings in the product information received from the search engine.

9.	(Previously Presented) The system of claim 1, wherein when comparing the query term to the product definitions determines the query term matches a master definition, the augmented query content includes indication of the record type of master for instructing the search engine in performance of said searching.

10.	(Previously Presented) The system of claim 1, wherein when comparing the query term to the product definitions determines the query term matches a variant 
11.	(Previously Presented) The system of claim 1, wherein the search engine is configured to: 
generate the query result containing the product information in response to the
augmented query content by performing searching in accordance with the record type indicated in the augmented query content.

12.	(Cancelled) 
13.	(Cancelled) 
14.	(Cancelled) 
15.	(Cancelled) 
16.	(Cancelled) 
17.	(Cancelled) 
18.	(Cancelled) 
19.	(Cancelled) 
20.	(Cancelled)

21.	(Currently Amended) A non-transitory computer readable medium storing instructions, which when executed by a processor of a computer system configure the computer system to: 
intercept the query request from a network device associated with

determine if the query should be directed to a search engine for
searching the product database;
when it is determined that the query should not be directed to the search engine,
determine content to return in response to the query request;
when it is determined that the query should[[,]] be directed to the search engine,
	generate an augmented query request by:
accessing product definitions stored in a master and variant record
differentiated product database containing the product information for a particular product;
comparing the query term of the received query request to the product
definitions accessed from the master and variant record differentiated product database to determine whether the query term matches one or more master definitions of the product database or one or more variant definitions of the product database; 
determining a record type to be searched within the master and variant
record differentiated product database based on results of the matches, the record type comprising a master record type or a variant record type; and
augmenting the received query request with augmented query content
including an indication of the determined record type to be searched;
send the augmented query request to the search engine for searching

receive a query result containing the product information in response to
	the augmented query content; and

network device for subsequent presentation on a user interface of the user, the product information formatted as a response to the query request and including either: 
one or more representative images corresponding to one or more master records
matching the augmented query, from the product database 
one or more representative images corresponding to one or more variant records
matching the augmented query, from the product database.

22.	(Cancelled)
23.	(Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks filed April 7, 2021, were responsive to the office action mailed January 7, 2021.  Claims 1-3 and 5-22 had been previously pending and claims 1, 5, and 21, were therein amended.  The claim listing was noncompliant because the status of amended claim 5 incorrectly indicated that claim 5 was previously presented.  Examiner disregarded the noncompliance since the claim amendment was minor and was otherwise clearly marked.  Claims 12-20 and 22 had been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2017.  Claims 12-20 and 22 have thus been cancelled in the above examiner’s amendment.  Claims 1-3, 5-11, and 21, are therefore currently pending and are allowed.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 5 and 8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment of claim 5 overcame this ground of rejection of claims 5 and 8.
Pertaining to rejection under 35 USC 101 in the previous office action
		Claims 1-3, 5-11, and 21, were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  The amendment overcame this ground of rejection of claims 1-3 and 5-11.  The above examiner’s amendment has overcome this ground of rejection of claim 21.
Claims 1-3 and 5-11 are directed to a machine and claim 21 is directed to an article of manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1. These claims also recite, inter alia,
“A system for processing a query request on behalf of a user requesting product information, the system comprising: a computer processor; and a memory storing instructions, which when executed by the computer processor configure the system to: intercept the query request from a network device associated with the user over a communications network, the query request including a query term for a desired product to search for in a product database; determine if the query should be directed to a search engine for searching the product database; when it is determined that the query should not be directed to the search engine, determine content to return in response to the query request; when it is determined that the query should, be directed to the search engine, generate an augmented query request by: accessing product definitions stored in a master and variant record differentiated product database containing the product information for a particular product; comparing the query term of the received query request to the product definitions accessed from the master and variant record differentiated product database to determine whether the query term matches one or more master definitions of the product database or one or more variant definitions of the product database; determining a record type to be searched within the master and variant record differentiated product database based on results of the matches, the record type comprising a master record type or a variant record type; and augmenting the received query request with augmented query content including an indication of the determined record type to be searched; send the augmented query request to the search engine for searching against the product database; receive a query result from the search engine containing the product information in response to the augmented query request, the product information; and send the product information over the communications network to the network device for subsequent presentation on a user interface of the user, the product information formatted as a response to the query request and including Claim 1.

“a non-transitory computer readable medium storing instructions, which when executed by a processor of a computer system configure the computer system to: intercept the query request from a network device associated with the user over a communications network, the query request including a query term for a desired product to search for in a product database; determine if the query should be directed to a search engine for searching the product database; when it is determined that the query should not be directed to the search engine, determine content to return in response to the query request; when it is determined that the query should be directed to the search engine, generate an augmented query request by: accessing product definitions stored in a master and variant record differentiated product database containing the product information for a particular product; comparing the query term of the received query request to the product definitions accessed from the master and variant record differentiated product database to determine whether the query term matches one or more master definitions of the product database or one or more variant definitions of the product database; determining a record type to be searched within the master and variant record differentiated product database based on results of the matches, the record type comprising a master record type or a variant record type; and augmenting the received query request with augmented query content including an indication of the determined record type to be searched; send the augmented query request to the search engine for searching against the product database; receive a query result containing the product information in response to the augmented query content; and send the product information over the communications network to the network device for subsequent presentation on a user interface of the user, the product information formatted as a response to the query request and including either: one or more representative images corresponding to one or more master records matching the augmented query, from the product database; or one or more representative images corresponding to one or more variant records matching the augmented query, from the product database.”  Claim 21.

The above claims recite at least one abstract idea because at least one recited element falls within groupings of abstract ideas described as mental processes (observation, evaluation) and certain methods of organizing human activity (including commercial interactions, advertising, marketing or sales activities).  See 2019 Revised Patent Subject Matter Eligibility Guidance Section I, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A prong 1.  The claims were therefore analyzed under the second prong of the 2019 PEG, step 2A.  Under prong 2 (2019 PEG, Step2A2) we identify additional elements beyond the abstract ideas and determine whether they integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a computer processor, a memory or non-transitory computer readable medium, storing instructions, a network device, and a communications network.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the memory or medium store instructions and the processor essentially performs all of the steps, including intercepting a query request from the user’s network device and determining whether the request should be forwarded to a search engine or responded to with content determined without the use of the search engine.  It further augments the search query submitted to the search engine with a determined record type based on a determination conducted by comparing and matching query terms with product definitions in master and variant records in a differentiated product database.  These additional elements at least arguably integrate the judicial exception into a practical application because they apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The claim as a whole is therefore more than a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).  This is at least because the above noted functions are not well-understood, routine and conventional, and are therefore considered significantly more 
All of the above leads to the conclusion that additional claim elements transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are eligible under 35 USC 101 as being directed to statutory subject matter.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant’s arguments, see remarks filed April 7, 2021, with respect to the rejection of claims 1-3, 5-11, and 21, under 35 U.S.C. 101, have been fully considered and are persuasive.  With regard to claim 21 they are persuasive as applied to the claim following the above examiner’s amendment.  The rejection of claims 1-3, 5-11, and 21, has thus been withdrawn.  Applicant’s argument is by and large in agreement with the analysis above under the response to amendments.  It is of course persuasive to that extent.

The most closely applicable prior art has been previously introduced and distinguished by amendment and argument during the course of prosecution.  The most closely applicable prior art was relied upon in the office action mailed February 26, 2018, and overcome in the responsive amendment and remarks filed May 29, 2018, as explained in the office action mailed September 14, 2018.  The most relevant applicable 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        June 30, 2021